IN THE SUPREME COURT OF THE STATE OF NEVADA


                 TAIWAN ALLEN,                                           No. 69157
                 Appellant,
                 vs.
                 THE STATE OF NEVADA,
                 Respondent.                                                 FILED
                                                                             APR 1 4 2016
                                                                           TRACE K. UNDFMAN
                                                                        CLERK OF SUPREME COURT
                                                                        BY




                                        ORDER OF AFFIRMANCE
                             This is a pro se appeal from a district court order denying a
                 postconviction petition for a writ of habeas corpus. Eighth Judicial
                 District Court, Clark County; Richard Scotti, Judge.
                             Appellant filed his postconviction petition on September 25,
                 2013, approximately eight years after issuance of remittitur on direct
                 appeal on May 17, 2005.      Allen v. State, Docket No. 42847 (Order of
                 Affirmance, April 20, 2005). Therefore, the petition was untimely filed.
                 See NRS 34.726(1). Additionally, his petition was successive as he
                 previously sought postconviction relief.   See NRS 34.810(1)(b)(2). His
                 petition was procedurally barred absent a demonstration of good cause
                 and prejudice.   See NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3).
                 Appellant failed to demonstrate good cause to overcome the procedural
                 bars. Moreover, his claim that trial counsel was ineffective for not
                 advising him of a plea negotiation from the State was raised in his prior



SUPREME COURT
      OF
    NEVADA

           ce,
(0) (PIM
                                                                                       119-117 19
                petition and rejected by this court on appeal.   See Allen v. State, Docket
                No. 51656 (Order of Affirmance, April 9, 2009). For these reasons, we
                            ORDER the judgment of the district court AFFIRMED.




                cc:   Hon. Richard Scotti, District Judge
                      Taiwan Allen
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
10) 1947A